26 F.3d 129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Norman W. ADAIR;  Barbara L. Adair, et al., Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Guy CASEY;  Marilyn Casey, et al., Petitioners-Intervenors-Appellants,v.COMMISSIONER, INTERNAL REVENUE SERVICE, Respondent-Appellee.Richard CAMERON;  Priscilla Cameron;  Dale Lutz, et al.,Petitioners-Intervenors-Appellants,v.COMMISSIONER, INTERNAL REVENUE SERVICE, Respondent-Appellee.
Nos. 92-70812, 92-70814, 93-70322, 93-50252, 93-70253 and 93-70254.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 11, 1993.Decided June 15, 1994.

Before:  GOODWIN, FERGUSON, TROTT, Circuit Judges.


1
MEMORANDUM*


2
Two groups of taxpayers ("Casey/Cameron" and "Adair") seek to intervene in two of fourteen test cases (Thompson and Cravens ) that were tried before the Tax Court.  In the motions to intervene, the taxpayers alleged, inter alia, that the settlements entered in the Thompson and Cravens cases did not adequately represent their interests.  The Tax Court denied the motions to intervene.  We affirm.


3
The Tax Court's August 25 and 26, 1992 decisions entering settlement in the Cravens and Thompson cases, respectively, are final.  26 U.S.C. Sec. 7481(a)(1);  Fed.R.App.P. 13.  The Tax Court lacks jurisdiction to vacate those decisions.   Billingsley v. CIR, 868 F.2d 1081, 1084 (9th Cir.1989).  Because there is no case remaining in which the taxpayers can intervene, this appeal is moot.


4
However, we have this date, in the consolidated case entitled DuFresne et al. v. CIR, No. 92-70346, vacated the decision of the Tax Court and directed it to conduct an evidentiary hearing on the issues raised in this appeal.  Appellants are now free to renew their motion to intervene in the test cases.


5
DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3